exhibit 10.23

 

Revision to David Cuthbert EMPLOYMENT AGREEMENT

 

This Revision to David Cuthbert’s August 5, 2011 Employment Agreement is
effective December 15, 2011.

 

1.Compensation and Benefits.

 

(a)    Base Salary. During the Employment Term, the Company shall pay Executive
a base salary at the annual rate of $285,000 per year or such higher rate as may
be determined annually by the Company (“Base Salary”). Such Base Salary, less
applicable withholdings, shall be paid in accordance with the Company’s standard
payroll practice for executives.

 

In Witness Whereof, the parties hereto have duly executed this Agreement as of
the day and year set forth below.

 



Warwick Valley Telephone Company   Executive       By: /s/ Duane W. Albro   By:
/s/ David Cuthbert           Name: Duane W. Albro   Address:             Title:
President and CEO               Date: 12/14/11   Date: 12/14/11



   



 

 

 

